DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-20 are pending and under consideration for patentability.

Information Disclosure Statement
The Information Disclosure Statement submitted on 21 January 2021 has been acknowledged and considered by the Examiner. 
Applicant should note that the large number of references in the attached IDS have been considered by the Examiner in the same manner as other documents in Office search files are considered while conducting a search of prior art.  See MPEP 609.05(b).  Applicant is requested to direct the Examiner to any references in the IDS which may be of particular relevance to the presently claimed invention in response to this Office Action.

Claim Objections
Claims 17 and 20 are objected to because of the following informalities.
Claims 17 and 20 contain minor grammatical or typographical errors.
Claim 17, line 1: Applicant is advised to add a period at the end of the claim
Claim 20, line 2: Applicant is advised to remove the period after “waist”
Appropriate correction is required.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 14-20 of U.S. Patent No. 10,881,853. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a neuromodulation system comprising a processor, a signal generator and at least one electrode, wherein the processor, in cooperation with the signal generator and the at least one electrode, are configured to deliver a transcutaneous stimulation to a mammal, the transcutaneous stimulation for inducing voluntary movement in the mammal and including the steps of, during a first time period, a transcutaneous electrical spinal cord stimulation applied to the mammal during physical conditioning of the mammal, and during a second time period after the first time period, the tESCS applied to the mammal during reduced or no physical conditioning of the mammal, and wherein the tESCS applied during the first time period and the second time period is used to establish a functional baseline of the mammal.  Although not exhaustive, a brief matching of the pending claims and the issued claims is provided in the table below. 
U.S. Application No. 17/140,896
Pending Claims
U.S. Patent No. 10,881,853
Issued Claims
1. 
A neuromodulation system comprising: a processor; a signal generator; and at least one electrode, wherein the processor, in cooperation with the signal generator and the at least one electrode are configured to deliver a transcutaneous stimulation to a mammal, the transcutaneous stimulation for inducing voluntary movement in the mammal and including: during a first time period, a transcutaneous electrical spinal cord stimulation ("tESCS") applied to the mammal during physical conditioning of the mammal, and during a second time period after the first time period, the tESCS applied to the mammal during reduced or no physical conditioning of the mammal, and wherein the tESCS applied during the first time period and the second time period is used to establish a functional baseline of the mammal.
1. 
A neuromodulation system comprising: a processor; a signal generator; and at least one electrode, wherein the processor, in cooperation with the signal generator and the at least one electrode are configured to deliver a transcutaneous stimulation to a mammal, the transcutaneous stimulation for inducing voluntary movement in the mammal and including: during a first time period, a transcutaneous electrical spinal cord stimulation ("tESCS") applied to the mammal during physical conditioning of the mammal, during a second time period after the first time period, the tESCS applied to the mammal during reduced or no physical conditioning of the mammal, and during a third time period after the second time period, the tESCS applied to the mammal during the physical conditioning of the mammal in conjunction with pharmacological enabling motor control ("fEmc"), and wherein the tESCS applied during the first time period and the second time period is used to establish a functional baseline of the mammal.
2. 
The neuromodulation system of claim 1, wherein the mammal is a human.
2. 
The neuromodulation system of claim 1, wherein the mammal is a human.
3.
The neuromodulation system of claim 1, wherein the voluntary movement is of a foot, a toe, a leg, an arm, a hand, a finger, a waist, or a combination thereof.
3. 
The neuromodulation system of claim 1, wherein the voluntary movement is of a foot, a toe, a leg, an arm, a hand, a finger, a waist, or a combination thereof.
4. 
The neuromodulation system of claim 1, wherein the voluntary movement comprises at least one of standing, stepping, a walking motor pattern, sitting down, laying down, reaching, grasping, pulling and pushing, swallowing and chewing, breathing, and coughing.
4. 
The neuromodulation system of claim 1, wherein the voluntary movement comprises at least one of standing, stepping, a walking motor pattern, sitting down, laying down, reaching, grasping, pulling and pushing, swallowing and chewing, breathing, and coughing.
5. 
The neuromodulation system of claim 1, wherein the tESCS includes a 0.5-100 Hz signal.
5. 
The neuromodulation system of claim 1, wherein the tESCS includes a 0.5-100 Hz signal.
6. 
The neuromodulation system of claim 5, wherein the tESCS is delivered at 0.5-200 mA.
6. 
The neuromodulation system of claim 5, wherein the tESCS is delivered at 0.5-200 mA.
7. 
The neuromodulation system of claim 1, wherein the tESCS includes a 10 kHz overlapping high frequency pulse.
7. 
The neuromodulation system of claim 1, wherein the tESCS includes a 10 kHz overlapping high frequency pulse.
8. 
The neuromodulation system of claim 1, wherein the tESCS includes a 5 kHz overlapping high frequency pulse.
8. 
The neuromodulation system of claim 1, wherein the tESCS includes a 5 kHz overlapping high frequency pulse.
9. 
The neuromodulation system of claim 1, wherein the tESCS is applied over a cervical portion of a spinal cord or a brainstem via the at least one electrode.
9.
 The neuromodulation system of claim 1, wherein the tESCS is applied over a cervical portion of a spinal cord or a brainstem via the at least one electrode.
10. 
The neuromodulation system of claim 1, wherein the tESCS is applied paraspinally over at least one of a lumbar portion, a lumbosacral portion, and a sacral portion of a spinal cord.
10. 
The neuromodulation system of claim 1, wherein the tESCS is applied paraspinally over at least one of a lumbar portion, a lumbosacral portion, and a sacral portion of a spinal cord.
11. 
The neuromodulation system of claim 1, wherein the tESCS is applied over a T11-T12 vertebrae.
11. 
The neuromodulation system of claim 1, wherein the tESCS is applied over a T11-T12 vertebrae.
12. 
A neuromodulation system comprising: a processor; a signal generator; and at least one electrode, wherein the processor, in cooperation with the signal generator and the at least one electrode are configured to deliver a transcutaneous stimulation to a mammal, the transcutaneous stimulation for inducing voluntary movement in the mammal and including: during a first time period, a transcutaneous electrical spinal cord stimulation ("tESCS") applied to the mammal during physical conditioning of the mammal, during a second time period after the first time period, the tESCS applied to the mammal during reduced or no physical conditioning of the mammal, and during a third time period after the second time period, the tESCS applied to the mammal during the physical conditioning of the mammal.
1. 
A neuromodulation system comprising: a processor; a signal generator; and at least one electrode, wherein the processor, in cooperation with the signal generator and the at least one electrode are configured to deliver a transcutaneous stimulation to a mammal, the transcutaneous stimulation for inducing voluntary movement in the mammal and including: during a first time period, a transcutaneous electrical spinal cord stimulation ("tESCS") applied to the mammal during physical conditioning of the mammal, during a second time period after the first time period, the tESCS applied to the mammal during reduced or no physical conditioning of the mammal, and during a third time period after the second time period, the tESCS applied to the mammal during the physical conditioning of the mammal in conjunction with pharmacological enabling motor control ("fEmc"), and wherein the tESCS applied during the first time period and the second time period is used to establish a functional baseline of the mammal.
13. 
The neuromodulation system of claim 12, wherein the mammal has a neurodegenerative brain injury.
12. 
The neuromodulation system of claim 1, wherein the mammal has a neurodegenerative brain injury.
14. 
A method of inducing a voluntary movement in a mammal with a spinal injury, the method comprising: applying a stimulation to the mammal using a transcutaneous neuromodulation system for inducing the voluntary movement, wherein the stimulation is applied by: during a first time period, providing a transcutaneous electrical spinal cord stimulation ("tESCS") to the mammal during physical conditioning of the mammal, and during a second time period after the first time period, providing the tESCS to the mammal during the physical conditioning of the mammal, and wherein the tESCS applied during the first time period is used to establish a functional baseline of the mammal.

14. 
A method of inducing a voluntary movement in a mammal with a spinal injury, the method comprising: applying a stimulation to the mammal using a transcutaneous neuromodulation system for inducing the voluntary movement, wherein the stimulation is applied by: during a first time period, providing a transcutaneous electrical spinal cord stimulation ("tESCS") to the mammal during physical conditioning of the mammal, and during a second time period after the first time period, providing the tESCS to the mammal during the physical conditioning of the mammal in conjunction with pharmacological enabling motor control ("fEmc"), and wherein the tESCS applied during the first time period is used to establish a functional baseline of the mammal.
15. 
The method of claim 14, wherein the transcutaneous neuromodulation system includes: a processor; a signal generator; and at least one electrode.
15. 
The method of claim 14, wherein the transcutaneous neuromodulation system includes: a processor; a signal generator; and at least one electrode.
16. 
The method of claim 14, wherein the tESCS includes a 0.5-100 Hz signal.
16. 
The method of claim 14, wherein the tESCS includes a 0.5-100 Hz signal.
17.
The method of claim 16, wherein the tESCS is delivered at 0.5-200 mA.
17. 
The method of claim 16, wherein the tESCS is delivered at 0.5-200 mA.
18. 
The method of claim 14, wherein the tESCS includes a 10 kHz overlapping high frequency pulse.
18. 
The method of claim 14, wherein the tESCS includes a 10 kHz overlapping high frequency pulse.
19. 
The method of claim 14, wherein the tESCS includes a 5 kHz overlapping high frequency pulse.
19. 
The method of claim 14, wherein the tESCS includes a 5 kHz overlapping high frequency pulse.
20. 
The method of claim 14, wherein the voluntary movement is of a leg, a foot, a toe, an arm, a hand, a finger, a leg, a waist, or a combination thereof.
20. 
The method of claim 14, wherein the voluntary movement is of a leg, a foot, a toe, an arm, a hand, a finger, a leg, a waist, or a combination thereof.


Allowable Subject Matter
Claims 1-20 would be allowable if the double patenting rejections noted above were overcome.
The following is a statement of reasons for the indication of allowable subject matter.  Using claim 1 as representative, the pending claims recite the allowable subject matter of “during a first time period, a transcutaneous electrical spinal cord stimulation ("tESCS") applied to the mammal during physical conditioning of the mammal, and during a second time period after the first time period, the tESCS applied to the mammal during reduced or no physical conditioning of the mammal, and wherein the tESCS applied during the first time period and the second time period is used to establish a functional baseline of the mammal.”  Analogous prior art includes Palermo et al. (US 2008/0208287 A1). 
Palermo describes a neuromodulation system 10 comprising a processor 12, a signal generator ([0018]), and at least one electrode (18a, 18b, 20a, 20b), wherein the processor, in cooperation with the signal generator and the at least one electrode are configured to deliver a transcutaneous stimulation to a mammal ([0099]), the transcutaneous stimulation for inducing voluntary movement in the mammal ([0012]).  Palermo further describes providing transcutaneous electrical spinal cord stimulation to the mammal during multiple time periods ([0122], [0220]).  However, Palermo does not disclose or suggest the specific steps of “during a first time period, a transcutaneous electrical spinal cord stimulation applied to the mammal during physical conditioning of the mammal, and during a second time period after the first time period, the tESCS applied to the mammal during reduced or no physical conditioning of the mammal, and wherein the tESCS applied during the first time period and the second time period is used to establish a functional baseline of the mammal,”  as recited in pending claim 1.  Other prior art references discuss, in general, neuromodulation systems which include transcutaneous electrical spinal cord stimulation, but the prior art does not disclose or suggest applying the transcutaneous electrical spinal cord stimulation at the times recited in the pending claims and for the establishment of a functional baseline of the patient.  
Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792